REISSUE OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Continuing Obligation
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,961,536 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Procedure
Reissue regulations require applicant to submit copies of the entire original patent, including the first page, as these are used to provide the respective elements for the reissue application. Applicant failed to provide the first printed page of the patent with the Abstract. The abstract submitted on 03-06-2020 is incorrect. The correct abstract is the actual published first page of the patent which has the abstract printed on it. 
Correction is required.
See MPEP 1411, which indicates in pertinent part that:
1411    Form of Specification
37 C.F.R. 1.173   Reissue specification, drawings, and amendments.
(a) Contents of a reissue application. An application for reissue must contain the entire specification, including the claims, and the drawings of the patent. No new matter shall be introduced into the application. No reissue patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent, pursuant to 35 U.S.C. 251.
(1) Specification, including claims. The entire specification, including the claims, of the patent for which reissue is requested must be furnished in the form of a copy of the printed patent, in double column format, each page on only one side of a single sheet of paper. If an amendment of the reissue application is to be included, it must be made pursuant to paragraph (b) of this section. The formal requirements for papers making up the reissue application other than those set forth in this section are set out in § 1.52. Additionally, a copy of any disclaimer (§ 1.321 ), certificate of correction (§§ 1.322  through 1.324 ), or reexamination certificate (§ 1.570 ) issued in the patent must be included. (See also § 1.178 ).
(2) Drawings. Applicant must submit a clean copy of each drawing sheet of the printed patent at the time the reissue application is filed. If such copy complies with § 1.84, no further drawings will be required. Where a drawing of the reissue application is to include any changes relative to the patent being reissued, the changes to the drawing must be made in accordance with paragraph (b)(3) of this section. The Office will not transfer the drawings from the patent file to the reissue application.
*****
Pursuant to 37 CFR 1.173(a)(1)  the application specification, including the claims, must be furnished in the form of a copy of the printed patent in double column format (so that the patent can be simply copied without cutting). Applicants are required to submit a clean copy of each drawing sheet of the printed patent at the time the reissue application is filed (37 CFR 1.173(a)(2)). Any changes to the drawings must be made in accordance with 37 CFR 1.173(b)(3). Thus, a full copy of the printed patent (including the front page) is used to provide the abstract, drawings, specification, and claims of the patent for the reissue application. Each page of the patent must appear on only one side of each individual page of the specification of the reissue application; a two-sided copy of the patent is not proper. It should be noted that a re-typed specification is not acceptable in a reissue application; the full copy of the printed patent must be used. If, however, the changes to be made to the patent are so extensive/numerous that reading and understanding the specification is extremely difficult and error-prone, a clean copy of the specification may be submitted if accompanied by a grantable petition under 37 CFR 1.183  for waiver of 37 CFR 1.125(d)  and 37 CFR 1.173(a)(1). 

Emphases added.
      


Broader Reissue Claims
Claims 25 and 26 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee.  The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46. The reissue claims are broader in scope than those of the original patent as explained below; and there is no evidence on file that the original patent was filed by the assignee of the entire interest under 37 CFR 1.46.

Reissue claim 25 fails to claim the following limitations from original independent patent claim 1:
A handpiece arrangement for a tool.
A retaining member configured to receive at least a portion of the tool in a secure position.
A tracker configured to indicate a position of the tool.
A mounting member configured to receive the tracker to provide a tracking target for a portion of a tracking system.
The actuator is configured to move the retaining member with respect to the guard to control exposure of the end effector in response to signals received from the tracking system.

Reissue claim 25 fails to claim the following limitations from original independent patent claim 7:
	A navigational surgical tool.
Tracker configured to indicate a position of the end effector.
1st attachment portion configured to retain at least a portion of the tool in a secure position.
2nd attachment portion configured to retain the tracker.

Reissue claim 25 fails to claim the following limitations from original independent patent claim 9:
Navigational surgical tool system.
Tracking system configured to make a location of the tool known.
Handpiece configured to receive a portion of the tool in a mechanically secure position relative to a 1st portion of the handpiece.
Handpiece configured to contain an actuator configured to move the tool relative to a 2nd portion of the handpiece.
A guard mechanically coupled to the 2nd portion of the handpiece.

 Reissue claim 25 fails to claim the following limitations from original independent patent claim 10:
A retaining member configured to removably secure the engagement portion of the tool to a carriage member.

Therefore, reissue claim 25 is broader in scope than all of the original independent patent claims, thus enlarging the scope of the original patent. A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.  

Reissue Declaration of 02-11-2020
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following 
 The reissue declaration was signed by the Assignee, but claim 25 is broader than all of the original patent claims, not narrower as presented in the reissue declaration error statement. See above discussion. The present reissue application is therefore a broadening reissue and must be signed by the inventor(s) since the original patent application was not filed by assignee under 37 CFR 1.46. See 37 CFR 1.175 c.  The error statement for a broadening reissue must identify an original patent claim being broadened using actual word(s) being deleted or broadened from that original patent claim, and then explain how the inclusion of those word(s) in the original patent claims made the original patent wholly or partially inoperative or invalid.
Claims 1-13 and 15-26 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claims 25 and 26 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. See above discussion regarding reissue claims being broader in scope than those of the original patent. A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retaining member configured to receive at least a portion of the tool in a secure position”, “tracker configured to indicate a position of the tool”, “actuator is configured to move… from the tracking system” in claim 1; “tool is configured to provide … of the tool”, “the actuator is configured to provide… than the primary motive drive motion” in claim 2; “tracker configured to indicate … of the tool” in claim 3; “attachment mechanism  configured to releasably secure the guard to the handpiece” in claim 4; “retaining member is further configured to releasably secure …the handpiece” in claim 5; “tracker configured to indicate a position of the end effector”, “first attachment portion configured to … relative to the handpiece”, “second attachment portion configured to retain the tracker”, “actuator is configured to move … the end effector” in claim 7; “a third attachment portion configured to releasably receive the guard” in claim 8; “tracking system configured to make a location of the surgical tool known”, “handpiece … configured to receive …of the handpiece”, “receive a portion …fixed relative to the handpiece and move the surgical tool … with the actuator” in claim 9; “retaining member configured to removably secure … carriage member”, “actuator configured to translate … the end effector” in claim 10; “solenoid configured to translate the carriage member” in claim 12; “first attachment portion is configured to … the tool” in claim 16; “the actuator is configured to … drill relative to the guard” in claim 18; “the surgical tool is configured to rotate the end effector” in claim 21; “the actuator is configured to linearly …of the handpiece” in claim 22; “retaining member configured … secure position”, “actuator  is located within … is exposed” in claim 23; “retaining member is constructed and arranged … of the handpiece”, “guard attachment mechanism … to the handpiece”, and “actuator located within … is exposed” in claim 25. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Corresponding Structure
Retaining member-element 36 with a threaded aperture or quarter-turn snap lock mechanism.
Tracker-frame 34 and markers 35.
Tracking system-frame, markers, virtual interface 16, camera 10, display software, display screen 16, API.
Actuator-element 38, electronic control unit 28, gearing arrangement, ECU.
Handpiece-15, support 52, tracker mounts, 
Guard Attachment Mechanism 50- guard receiving recess 51 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 7, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hayden-2005/0216032.
	With respect to claim 1, Hayden discloses a handpiece arrangement including a handpiece 70, a retaining member–element between 72 and 71 in fig. 6, configured to receive the tool 71 securely with respect to the housing; a guard-80 configured to cover a portion of end effector-distal end of 71, a tracker 74 configured to indicate the position of the tool; a mounting member-separate part of housing 78 in fig. 6, configured to receive the tracker 74 to provide a tracking target for a portion of a tracking system; and an actuator 82 mounted to the handpiece and in communication with the retaining member and configured to move the retaining member with respect to the guard to control exposure of the end effector in response to signals received from the tracking system-see [0042], [0036], abstract. 
	With respect to claim 2, Hayden discloses the handpiece is combined with a tool (tool can be just drill bit 71 or 71-72), the tool is configured to provide a primary motive drive-motor 72 to move (rotate) the drill bit 71-[0041] and the actuator provides a secondary motive drive to move the drill bit 71 differently (linearly) than the rotation-[0042].
	With respect to claim 3, Hayden discloses a tracker 74 configured to indicate the location of the distal end of the drill bit 71-[0009].
	With respect to claim 7, Hayden discloses a navigational surgical drill (71-72) having an end effector 71 configured to shape an object-[0039]; a tracker 74 configured to indicate a position of the drill bit 71; a handpiece 70 having a 1st attachment portion (portion between 71 and 72) configured to retain a portion 71 of the drill in a secure position relative to the handpiece; a 2nd attachment portion 78 configured to retain the tracker, a guard 80 configured to cover the drill bit; and an actuator 82 mounted to the handpiece and communicating with the 1st attachment portion, where the actuator is configured to move the 1st attachment portion with respect to the guard to control exposure of the drill bit-see rejection of claim 1 and fig. 6 with accompanying description.
	With respect to claim 17, Hayden discloses the drill is configured to rotate the drill bit.
	With respect to claim 18, Hayden discloses the actuator is configured to linearly translate the 1st attachment portion relative to the guard to linearly translate the drill relative to the guard-see [0042].
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-6, 8-10, 13, 15, 16 and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayden in view of Craft-4,995,768.
With respect to claim 4, Hayden describes in [0042] that the sheath guard 80 is somehow coupled or attached to handpiece 70. However it is unclear that the attachment mechanism is “removably” secured. While in the embodiment discussed in [0042] it is clear that the guard is coupled to the handpiece in some fashion since they don’t move relative to each other, the examiner contends that providing a releasably secure attachment mechanism (screw threads, bayonet, pin/hole, friction fit, etc.) would have been obvious to try as being one type of a finite number of type of couplings (mechanical, adhesive, integral molding), all which would have been well-known to a POSITA at the time of the invention. It would have been obvious to one having ordinary skill in the art at the time of the invention to have “removably” secured the guard to the handpiece, in order to assist in the manufacture and use of the device as it would allow the device to be easily taken apart and re-assembled for cleaning or exchange of components. See MPEP 2144.04 V C.

C.    Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

	With respect to claim 5, Hayden discloses the invention as claimed with the exception of the releasable securement of the retaining member to the tool or drill bit releasably securing a portion of the tool within the handpiece. Craft teaches a mechanism by which different drill bits may be removably secured to a drill. See fig. 1 and 4 and accompanying description. Craft discloses a carriage member 21 and a retaining member 30, such that when connected together removably attach to both the drill chuck 20 and motor at a proximal end and the tool bit 34 at the opposite distal end. When combined with Hayden the combination of 21 and 30 of Craft could either replace just the part of Hayden between 71 and 72, or they could together be placed between 71 and the part between 71 and 72, such that in either event the actuator 82 would translate the carriage member 21 in a linear direction relative to guard 80 to control exposure of the drill bit tip 71. It would have been obvious to have provided a releasable connection between the drill bit and retaining member, as taught by Craft,  as this allows for rapid exchange of bits should it be necessary during the surgical procedure. See rejection of claim 4 above. Such a configuration would act to releasably secure the proximal-most portion of the tool within the handpiece.
	With respect to claim 6, see rejections of claims 4 and 5. Furthermore, Hayden discloses the invention as claimed with the exception of the support. Craft discloses a support 30 attached to a retaining member 21 for removably attaching and supporting a tool-drill bit 34. It would have been obvious in the combination of Hayden and Craft to have provided the resulting tool/retaining member assembly to include the support 30 of Craft as such assists in the quick coupling/decoupling of the bit to the rest of the drill. 
	With respect to claim 8, Hayden makes obvious a 3rd attachment portion configured to releasably receive the guard. See rejection of claim 4.
With respect to claim 9, Hayden discloses a navigational surgical tool system including a surgical tool-71-72; a tracking system 74, 31, 49, 50 configured to make a location of the tool known; a handpiece 70 including an actuator 82, the handpiece configured to: receive a portion of the tool in a mechanically secure position relative to a 1st middle portion of the handpiece-see fig. 6; receive a portion 74 of the tracking system in a position fixed relative to the handpiece-see fig. 6; and move the tool relative to a 2nd distal portion of the handpiece with the actuator; and a guard 80  coupled to the 2nd portion of the handpiece and configured to cover a portion of the tool, wherein movement  of the tool with the actuator controls exposure of the tool relative to the guard-see fig. 6. However Hayden fails to specify that the coupling of the guard to the handpiece is “mechanical”. While in the embodiment discussed in [0042] it is clear that the guard is coupled to the handpiece in some fashion since they don’t move relative to each other, the examiner contends that providing a “mechanical” coupling (screw threads, bayonet, pin/slot, friction fit, etc.) would have been obvious to try as being one type of a finite number of type of couplings (mechanical, adhesive, integral molding), all which would have been well-known to a POSITA at the time of the invention. See rejection of claim 4.
	With respect to claim 10, Hayden discloses an apparatus having a surgical shaping tool 71 having an engagement portion (unfluted section) at the proximal end and drill bit tip 71 (end effector) at the distal end; guard 80 covering a portion of the tool; handpiece 70 having a retaining member-element between 72 and 71; a tracker frame 74 including 3 markers as seen in fig. 6 coupled to the handpiece, and an actuator 82 translating the tool relative to the guard. However, the carriage member and the guard attachment mechanism are not disclosed. Craft discloses a carriage member 21 and a retaining member 30, such that when connected together removably attach to both the drill chuck 20 and motor at a proximal end and the tool bit 34 at the opposite distal end. When combined with Hayden for the reason mentioned above in the rejection of claim 6, the combination of 21 and 30 of Craft could either replace just the part of Hayden between 71 and 72 or they could together be placed between 71 and the part between 71 and 72, such that in either event the actuator 82 would translate the carriage member 21 in a linear direction relative to guard 80 to control exposure of the drill bit tip 71. As for the guard attachment mechanism, see rejection of claim 4.
	With respect to claim 13, a POSITA would have known at the time of the invention that threads are a common alternative to bayonet or pin/slot connections for removably attaching two separate components. It would have been obvious to a POSITA to have used threads to connect the engagement portion to the carriage instead of the bayonet or pin/slot coupling as simply a well- known alternative and would be an obvious design choice as being obvious to try since it was one of a finite number of possible known removable couplings.
	With respect to claim 15, tapering the distal end of guard 82 would have been obvious to reduce the distal end diameter thus tending to reduce possible tissue trauma adjacent the guard and drill bit when the device is used in an orthopedic procedure. This alteration would have been obvious to try as nothing more than the choice of one alternative of a finite number of possible distal tip configurations for the guard (tapered, chamfered or constant diameter).
	With respect to claims 16, 19 and 20, see rejections of claims 4, 5, 10 and 13. Providing removable connections or attachments for the various components of the tool and handpiece would have facilitated the manufacture, cleaning and replacement of components.
	With respect to claim 21, Hayden discloses the tool comprises an end effector 71 and the tool including motor 72 is configured to rotate the drill bit.
	With respect to claim 22, Hayden discloses the actuator is configured to linearly translate the surgical tool relative to the 2nd portion of the handpiece-[0042].
	With respect to claim 23, see rejections of claims 1, 4, 5 and 10. The  handpiece can include the downward extension having on-off switch 73 which is gripped by the hand of the user. 
	 
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayden in view of Craft, as applied to claim 10 above, and further in view of Soper, et al.- WO 01/51989.
	Hayden as modified by Craft makes obvious the invention as claimed with the exception that the retraction mechanism for the guard or drill motor is a rack and pinion gear as opposed to a leadscrew or solenoid. Soper discloses on page 7 lines 9-16 a retraction mechanism which can be one of a rack and pinion arrangement, a leadscrew or a solenoid. Using any one of these would be an obvious design choice; the choice being one of a finite number of well-known retraction devices; and any would have been obvious to try to automate the relative movement or retraction of one element relative to another. There would have been every reason to have expected to have success in using any of these alternative retraction mechanisms. 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayden in view of Craft, as applied to claim 23 above, and further in view of Zhou-WO 2008/154773.
Hayden combined with Craft make obvious the invention of claim 24 with the exception of the housing include a hinge to move the housing between open and closed configurations. Zhou discloses a handle housing having a hinge 15 attaching a cover 3 moving the housing between open and closed configurations. It would have been obvious to have provided the combination of Hayden and Craft with a hinged cover for the back of the housing in order to provide access to the inside of the housing for removing/repairing/cleaning components within the housing. 

Response to Arguments
Applicant's arguments filed 03-17-2022 have been fully considered but they are not persuasive.
A copy of the printed Abstract (1st page of the printed patent) has not been received. This is required in all Reissue applications.
The examiner agrees that some of the independent claims as now pending are narrower in scope than each and every claim of the published original patent. However as explained above reissue claim 25 is still broader in scope than original patent claims 1, 7, 9 and 10, and therefore claims 25 and 26 are properly rejected under 251. Additionally, all of the pending claims 1-13 and 15-26 are properly rejected under 251 because the present reissue is a broadening reissue and the reissue declaration is improper because it was signed by the assignee and the parent case was not filed by assignee under 1.46. The error statement in the declaration is therefore improper. This broadening reissue was filed outside the two-year statutory period from the patent date of the original patent. 
Applicant has not taken a position on the claim interpretation section and therefore the examiner contends that the claim interpretation is correct and the claims cited above in the claim interpretation section of this office action invoke 112 6th for the reasons noted therein.
Hayden’s tool can be simply the drill bit 71. Applicant argues that the elements of the alternative approach to that shown in fig. 6 of Hayden are not described. However, the examiner notes that the alternative approach uses the same element numerals to discuss the same elements as those shown in fig. 6 and are therefore the same as those shown in fig. 6 with the exception of the retraction mechanism 82 being engaged to the drill motor 72 instead of the guard 80. 
In claim 7, the 1st attachment portion is the portion between 71 and 72 the distal end of which attaches to the drill bit 71. In the alternative approach the retraction mechanism moves the drill motor 72, the 1st attachment portion and the tool 71 relative to the guard. 
In claim 10, when the combination is made elements 21 and 30 supplied by Craft are used to ultimately removably couple the tool bit to the motor of the drill.
The rejection of claim 25 now explicitly points out how element 30 would be removably coupled to the proximal end of bit 71 which is the engagement portion. The language of the claim does not prevent the engagement portion to be a component of the drill bit 71, as the drill bit is part of the drill.
                                  
Conclusion
Claims 1-13 and 15-26 are rejected.
Claim 14 was canceled.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenn K. Dawson whose telephone number is 571-272-4694. The examiner can normally be reached on Mon-Fri 8:00-4:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571- 272-7731 and 571-272-6928, respectively. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
or access to the automated information system, call 800-786- 9199 (in USA or CANADA) or 571-272-1000.
Signed: /GLENN K DAWSON/ Primary Examiner, Art Unit 3993

Conferee: /BMF/
Conferee: /GAS/